                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
              Plaintiff,                         §
v.                                               §
                                                 §     CRIMINAL ACTION NO. 4:07-CR-247
NOAH HALEY (2),                                  §
                                                 §
              Defendant.                         §


                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

       Now before the Court is the request for revocation of Defendant’s supervised release. After

the District Judge referred the matter to this Court for a report and recommendation, the Court

conducted a hearing on January 17, 2019, to determine whether Defendant violated his supervised

release. Defendant was represented by Robert Arrambide. The Government was represented by

Camelia Lopez.

       Noah Haley was sentenced on January 7, 2009, before The Honorable Marcia A. Crone of

the Eastern District of Texas after pleading guilty to the offense of Conspiracy to Manufacture,

Distribute, or Possess with Intent to Manufacture, Distribute, or Dispense Cocaine Base, a Class

A felony. This offense carried a statutory maximum imprisonment term of not less than 10 years

or more than life. The guideline imprisonment range, based on a total offense level of 30 and a

criminal history category of II, was 120 to 135 months. Noah Haley was subsequently sentenced

to 120 months of imprisonment followed by a 5-year term of supervised release subject to the

standard conditions of release plus special conditions to include financial disclosure; drug

aftercare; anger management program; attend adult basic education classes; and a $100 special

assessment. On May 9, 2016, Noah Haley completed his period of imprisonment and began


REPORT AND RECOMMENDATION – Page 1
service of the supervision term. On January 14, 2015, this case was reassigned to the Honorable

Amos L. Mazzant III, U.S. District Judge for the Eastern District of Texas.

       On September 6, 2018, the U.S. Probation Officer executed a Petition for Warrant or

Summons for Offender Under Supervision [Dkt. 554, Sealed].             The Petition asserted that

Defendant violated two (2) conditions of supervision, as follows: (1) The defendant shall refrain

from any unlawful use of a controlled substance; and (2) The defendant shall refrain from

excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any

controlled substance or any paraphernalia related to any controlled substances, except as

prescribed by a physician.

       The Petition alleges that Defendant committed the following acts: (1) and (2) On

September 7, 2017, Mr. Haley submitted a urine specimen that tested positive for marijuana. Mr.

Haley admitted to said use. On September 22, 2017, Mr. Haley submitted a urine specimen that

tested positive for marijuana. Alere Toxicology Services confirmed said use and that it was new

use since September 7, 2017. On July 16, 2018, Mr. Haley submitted a urine specimen that tested

positive for marijuana. Alere Toxicology Services confirmed said use. On July 26, 2018, Mr.

Haley submitted a urine specimen that tested positive for marijuana. Alere Toxicology Services

confirmed said use and that it was new use since July 16, 2018. On August 22, 2018, Mr. Haley

submitted a urine specimen that tested positive for marijuana.         Alere Toxicology Services

confirmed said use and that it was new use since July 26, 2018.

       Prior to the Government putting on its case, Defendant entered a plea of true to the two (2)

allegations of the Petition. Having considered the Petition and the plea of true to the two (2)

allegations, the Court finds that Defendant did violate his conditions of supervised release.




REPORT AND RECOMMENDATION – Page 2
       Defendant waived his right to allocute before the District Judge and his right to object to

the report and recommendation of this Court.

                                    RECOMMENDATION

       Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

supervised release be revoked and that he be committed to the custody of the Bureau of Prisons to

be imprisoned for a term of four (4) months, with thirty-six (36) months of supervised release to

follow. All special conditions shall be reimposed as follows:

   (1) You must provide the probation officer with access to any requested financial information

       for purposes of monitoring attempts to obtain and maintain lawful employment;

   (2) Under the guidance and direction of the U.S. Probation Office, the defendant shall

       participate in and successfully complete an anger management program and any

       combination of psychiatric, psychological, or mental health treatment as deemed

       appropriate by the treatment provider;

   (3) You must attend adult basic education classes while on supervised release; and

   (4) You must participate in a program of testing and treatment for drug abuse and follow the

       rules and regulations of that program until discharged.        The probation officer, in

       consultation with the treatment provider, will supervise your participation in the program.

       You must pay any cost associated with treatment and testing.

       The Court also recommends that Defendant be housed in a Bureau of Prisons facility in the

North Texas area, if appropriate.
                                SIGNED this 22nd day of January, 2019.




                                                           ___________________________________
                                                           Christine A. Nowak
REPORT AND RECOMMENDATION – Page 3
                                                           UNITED STATES MAGISTRATE JUDGE
